Title: Sartine to the Commissioners, 5 July 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: First Joint Commission at Paris,Adams, John


      
       Versailles 5. Juillet 1778
      
      Comme je suis dans le cas, Messieurs, d’avoir besoin du Capitaine Jones pour quelqu’expédition particuliere, je desirerois qu’il pût rester ici.
      Si vous n’y voyez point d’inconvénient, vous me ferez plaisir de le laisser à ma disposition et de donner le Commandement de son Batiment à son Second s’il doit retourner en Amérique. J’ai l’honneur d’être avec beaucoup de considération, Messieurs, votre très humble et très obéissant serviteur,
      
       de Sartine
      
     